Citation Nr: 1144816	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Reno, Nevada.  The case is currently under the jurisdiction of the RO in Montgomery, Alabama.  

A videoconference hearing was held in October 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal was developed to include the issue of entitlement to service connection for major depressive disorder.  At the hearing, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for major depressive disorder from appellate review.  Accordingly, that claim is not currently in appellate status before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

It is contended that service connection is warranted for a lumbar spine disorder.  Specifically, it is asserted that current low back degenerative disease is of service origin.  In the alternative, it is argued that a preexisting low back condition was aggravated during service.  

After a preliminary review of the record, the Board has determined that an additional medical opinion is necessary prior to rendering a decision on the merits of the claim of entitlement to service connection a lower back disability.  Under the VCAA, an examination is necessary if the evidence of record contains the following: (1) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability and (2) the evidence indicates the disability or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2011.)  

Review of the service treatment records (STRs) shows that they are replete with treatment for back complaints.  Pertinent records include the enlistment examination in February 1976.  At that time, the box for "no" for recurrent back pain was checked, then X'd over, and the box for "yes" checked.  No chronic back disorder was reported.  On at least two occasions during service, the Veteran reported a preexisting back condition.  In November 1976, he reported having back pain since childhood with spinal meningitis at age four.  In November 1978, he reported life long intermittent back pain.  In 1979, acute lumbar strain was diagnosed on two occasions, but X-rays were interpreted as normal.  No chronic back disorder was noted upon separation examination in December 1979.  

Post service VA records include a March 1998 report.  At that time, the Veteran gave a history of childhood meningitis.  Back exam showed no deformity or tenderness.  A November 1997 VA X-ray showed lumbar spine degenerative changes with spondylosis throughout.  There was moderate to marked disc space narrowing at L5-S1 and mild at L3-4 and L4-5.  There were mild posterior facet hypertrophic changes at L5-S1.  Sacroiliac articulations were maintained.  The impression was of degenerative changes in the lumbar spine.  

Subsequently dated records include a January 2009 magnetic resonance imaging (MRI) of the spine which corroborates degenerative changes in the spine.  

At the 2011 hearing, the Veteran provided testimony in support of his claim.  He testified that he never had any back complaints prior to service.  He did not think that he checked the box for recurrent back pain at time of entrance.  He contended that his current low back problems were related to his military service, and he and his representative pointed to the many entries during service which showed low back treatment.  

An opinion regarding the etiology of the Veteran's low back condition is not of record.  It is concluded that such an opinion would be beneficial before making a decision as to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back condition, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  The Veteran should be scheduled for an appropriate VA examination.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  With respect to the lumbar spine, the examiner should provide an opinion as to whether any disorder is a low back congenital defect or disease that preexisted service.  The examiner's attention is directed to the multiple reports during service of a back condition (meningitis) since childhood.  If the Veteran has a preexisting or congenital low back disorder, then the examiner should opine as to whether there was a superimposed injury or disease in service that resulted in additional disability. 

If it is determined that there is a preexisting or congenital disorder/disease present, as opposed to a defect, the examiner is requested to provide an opinion whether: 1) the congenital disorder pre-existed the Veteran's service; if so the examiner should fully explain the reasons for that conclusion and state whether the evidence is clear and unmistakable (undebatable) to show the disorder pre-existed service; 2) if the examiner finds that the disorder pre-existed service, he/she is also asked to determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder. 

If it is determined that any lumbar spine disorder did not pre-exist service, the examiner is further requested to provide an opinion whether there is a 50 percent probability or greater that any currently diagnosed disorder can be related to the Veteran's service.  In that regard, it is noted that imaging study results dated in 2008 show multiple degenerative changes in the lumbar spine.  The report of examination must include the complete rationale for all opinions expressed.  

The examiner is specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that any low back disability was incurred during active service, to include consideration of the numerous inservice records showing low back complaints.  

3.  After any further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19..31(b)(1) (2011) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

